DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 08/23/2022, which has been entered and made of record.  Claims 1-2, 10, 12-13, and 19-20 have been amended.  Claims 1-20 are pending in the application. 


Response to Arguments
 	Applicant's arguments filed on 08/23/2022 have been fully considered but they are not persuasive.
Applicants state that “But the alleged "emoticon thumbnail" is not disclosed or reasonably suggested by the cited references as displayed on the alleged "chat page" much less "a chat page on which chat messages are displayed, the chat messages being between at least two participants in a chat displayed on the chat page".  Instead, see Seo Figs. 27-29 where any alleged "emoticon thumbnail" is not on "a chat page on which chat messages are displayed, the chat messages being between at least two participants in a chat displayed on the chat page", and Pathy does not remedy that deficiency. Accordingly, it is requested that the rejection be withdrawn for these reasons.”.

    PNG
    media_image1.png
    283
    400
    media_image1.png
    Greyscale
	The examiner disagrees. Prior art Seo et al. teach a chat page (Figs 27-29, par 0339-0345, par 0347-0351, “Referring to FIG. 27, when a force touch input is applied to an emoticon button 2700 of a keyboard in a message writing screen 2710, the emoticon button 2700 may be separated and may be displayed on an execution screen for a camera application”) and further teach a chat page on which chat messages are displayed, the chat message being between at least two participants in a chat displayed on the chat page (Fig 27, par 0340, “Referring to FIG. 27, when a force touch input is applied to an emoticon button 2700 of a keyboard in a message writing screen 2710, the emoticon button 2700 may be separated and may be displayed on an execution screen for a camera application”, Fig 32, par 0364-0368, “Referring to FIG. 32, when a force touch input is applied to a send button 3200 of a messenger application, the send button 3200 may be separated. In an embodiment, a profile photograph 3210 of a messenger third dialog party may be displayed on the send button 3200 separated in a floating state” ….display a message between current user and user AMY).
Applicants state that “for a "video shooting event," the rejection relies on alleged "trigger[ing]" via at least a drag operation to Seo's Fig. 27 element 2730, but such drag operation is not on the alleged "chat page" as not "on which chat messages are displayed, the chat messages being Appln. No.: 17/047,276between at least two participants in a chat displayed on the chat page," in contrast to the claimed features. As such, although Applicant does not acquiesce to the merits of the rejection for at least the reasons presented in the previous Amendment, it is requested that the rejection be withdrawn at least for these reasons”.	The examiner disagrees. Prior art Seo et al. teach detecting whether a video shooting event is triggered in the emoticon input panel on the chat page on which the chat messages are displayed (Figs 27 and 29, par 0339-0345, par 0347-0351, “when a drag input for dragging to a photographing button 2730 is applied to the emoticon button 2700, a button 2740 obtained by synthesizing the emoticon button 2700 and the photographing button 2730 may be generated. For example, an emoticon may be displayed on the photographing button 2730 to overlap the photographing button 2730 … When a touch input is applied to the generated synthesis button 2740, a preview image 2720 may be captured, and a thumbnail image of the preview image 2720 or an emoticon 2750 corresponding thereto may be displayed near the synthesis button 2740 … when a long push input is applied to the synthesis button 2740, burst shoot photographing may be performed, and thus, an emoticon to which an animation is applied based on a GIF type may be generated”, Fig 32, par 0364-0368, “Referring to FIG. 32, when a force touch input is applied to a send button 3200 of a messenger application, the send button 3200 may be separated. In an embodiment, a profile photograph 3210 of a messenger third dialog party may be displayed on the send button 3200 separated in a floating state”).
Applicants state that “the Advisory Action of August 8, 2022 indicates that the above-noted comments were not persuasive, but the comments in the Advisory Action did not address the thrust of those comments as the Advisory Action continues to cite multiple different pages among the references for features of a same "chat page". See the continuation sheet of that Advisory Action citing to Figs. 27-29, which are multiple different pages, for various features without alleging why it would be obvious to combine those features on a same "chat page."”.	The examiner disagrees. 1. Please review prior art as whole and understand what prior art teaching. 2. Examiner simply reviewed amendment after final to conclude the prior art still teach the amendment part at same area (see Figs 27-29, par 0339-0345, par 0347-0351) (this is not hindsight, just thought the allowable notice should not be issued based on the current amendment). 3. Add “alongside static emoticons” is not affect patentable weight (just design issue, no function effect).
Applicants state that “Although Applicant does not acquiesce to the merits of the rejection, the alleged "video shooting event", cited by the rejection as at Seo Fig. 27, is not disclosed or reasonably suggested by the cited references as "an operation to an emoticon icon displayed alongside static emoticons on the emoticon input panel on the chat page." Accordingly, it is requested that the rejection be withdrawn for these additional reasons”.
The examiner disagrees.  Applicant did not raise any specific argument or evidence to support his conclusion.  The Examiner directs Applicant to claim rejections for detailed analyses.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al..

    PNG
    media_image1.png
    283
    400
    media_image1.png
    Greyscale

Regarding claim 1, Seo et al. teach an animated emoticon generation method, performed by a computer device (Figs 27-28, par 0026, par 0339-0345, “FIGS. 27 and 28 are conceptual diagrams for describing an embodiment where an emoticon is generated by synthesizing a separated emoticon button and photographing button”), the method comprising: 
displaying an emoticon input panel on a chat page on which chat message are displayed (Figs 27-29, par 0339-0345, par 0347-0351, “Referring to FIG. 27, when a force touch input is applied to an emoticon button 2700 of a keyboard in a message writing screen 2710, the emoticon button 2700 may be separated and may be displayed on an execution screen for a camera application”), the chat message being between at least two participants in a chat displayed on the chat page (Fig 27, par 0340, “Referring to FIG. 27, when a force touch input is applied to an emoticon button 2700 of a keyboard in a message writing screen 2710, the emoticon button 2700 may be separated and may be displayed on an execution screen for a camera application”, Fig 32, par 0364-0368, “Referring to FIG. 32, when a force touch input is applied to a send button 3200 of a messenger application, the send button 3200 may be separated. In an embodiment, a profile photograph 3210 of a messenger third dialog party may be displayed on the send button 3200 separated in a floating state” ….display a message between current user and user AMY); 

    PNG
    media_image2.png
    150
    188
    media_image2.png
    Greyscale

detecting whether a video shooting event is triggered in the emoticon input panel on the chat page on which the chat messages are displayed (Figs 27 and 29, par 0339-0345, par 0347-0351, “when a drag input for dragging to a photographing button 2730 is applied to the emoticon button 2700, a button 2740 obtained by synthesizing the emoticon button 2700 and the photographing button 2730 may be generated. For example, an emoticon may be displayed on the photographing button 2730 to overlap the photographing button 2730 … When a touch input is applied to the generated synthesis button 2740, a preview image 2720 may be captured, and a thumbnail image of the preview image 2720 or an emoticon 2750 corresponding thereto may be displayed near the synthesis button 2740 … when a long push input is applied to the synthesis button 2740, burst shoot photographing may be performed, and thus, an emoticon to which an animation is applied based on a GIF type may be generated”, Fig 32, par 0364-0368, “Referring to FIG. 32, when a force touch input is applied to a send button 3200 of a messenger application, the send button 3200 may be separated. In an embodiment, a profile photograph 3210 of a messenger third dialog party may be displayed on the send button 3200 separated in a floating state”), the video shooting event comprising an operation to an emoticon icon displayed alongside static emoticons on the emotion input panel on the chat page (Fig 27, par 0339-0345, “Referring to FIG. 27, when a force touch input is applied to an emoticon button 2700 of a keyboard in a message writing screen 2710, the emoticon button 2700 may be separated and may be displayed on an execution screen for a camera application. when a drag input for dragging to a photographing button 2730 is applied to the emoticon button 2700, a button 2740 obtained by synthesizing the emoticon button 2700 and the photographing button 2730 may be generated. For example, an emoticon may be displayed on the photographing button 2730 to overlap the photographing button 2730” ….emoticon button 2700 as a video shoot operation button does along with an emoticon (in right side) in the chat page (see Fig 27));
acquiring video data in response to detecting the video shooting event on the chat page on which the chat message displayed (Figs 27 and 29, par 0339-0345, par 0347-0351, “when a drag input for dragging to a photographing button 2730 is applied to the emoticon button 2700, a button 2740 obtained by synthesizing the emoticon button 2700 and the photographing button 2730 may be generated. For example, an emoticon may be displayed on the photographing button 2730 to overlap the photographing button 2730 … When a touch input is applied to the generated synthesis button 2740, a preview image 2720 may be captured, and a thumbnail image of the preview image 2720 or an emoticon 2750 corresponding thereto may be displayed near the synthesis button 2740 … when a long push input is applied to the synthesis button 2740, burst shoot photographing may be performed, and thus, an emoticon to which an animation is applied based on a GIF type may be generated”; Fig 32, par 0364-0368, “Referring to FIG. 32, when a force touch input is applied to a send button 3200 of a messenger application, the send button 3200 may be separated. In an embodiment, a profile photograph 3210 of a messenger third dialog party may be displayed on the send button 3200 separated in a floating state”); 
processing video frames in the video data to synthesize an animated emoticon (Figs 27 and 29, par 0339-0345, par 0347-0351, “when a long push input is applied to the synthesis button 2740, burst shoot photographing may be performed, and thus, an emoticon to which an animation is applied based on a GIF type may be generated”); and 
adding, alongside the static emoticons, an emoticon thumbnail corresponding to the animated emoticon to the emoticon input panel on the chat page on which the chat message displayed (Figs 27-28, par 0345, “referring to FIG. 28, when the emoticon button 2700 is again pressed in the message writing screen 2710, the emoticon 2750 of the generated preview image may be displayed. That is, the captured preview image may be used as an emoticon when writing a text”, Fig 29, par 0348-0351, new emoticon 2930 with old emoticon (generated a video or static emoticon from Fig 27)  for chat page), the emoticon thumbnail displaying the animated emoticon to be used as a message on the chat page on which the chat message displayed based on a user selecting the emoticon thumbnail in the emoticon input panel (Figs 27- 28, par 0339-0345, “In an embodiment succeeding FIG. 27, referring to FIG. 28, when the emoticon button 2700 is again pressed in the message writing screen 2710, the emoticon 2750 of the generated preview image may be displayed. That is, the captured preview image may be used as an emoticon when writing a text”, Fig 29, par 0347-0351, “As a result, the generated emoticon 2930 may be displayed on a text writing screen”).  
But Seo et al. keep silent for teaching obtaining an edit operation for the video data; processing video frames in the video data according to the edit operation to synthesize an animated emoticon.
In related endeavor, Pathy et al. teach acquiring video data in response to detecting the video shooting event, obtaining an edit operation for the video data; processing video frames in the video data according to the edit operation to synthesize an animated emoticon (par 0054, par 0060-0063, par 0065-0069, “The Umoticon (12) is created by using the picture of the users' self-image (10). This picture can be taken using an imaging device (14) as shown in FIG. 2 or an existing image can be used. It is important that the picture has the information of the entire image (10) as depicted by the image view (16) in FIG. 2.) The next step is to edit and refine the image of the users' self-image (10) on a viewing device (18) as illustrated in FIG. 3. The umoticon outline (20) depicts the crop area for the umoticon (12) and the self-image (10) is adjusted by the user by zooming and panning to fit the umoticon outline (20) as favourable to the user.). Other image characteristics such as brightness, contrast and sharpness can be changed using the image controls (22). Each control provides the user with slider that will help them to change the setting. The creation of animated umoticons and video umoticons follow a similar process except for the following differences).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. to include obtaining an edit operation for the video data; processing video frames in the video data according to the edit operation to synthesize an animated emoticon as taught by Pathy et al. to generate a better umoticon with editing to integrating personalized intended emotional state to the text to enhance/understand the emotion behind the text.

Regarding claim 2, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, and further teach wherein the acquiring the video data in response to the video shooting event comprises: 
switching from the chat page to a video acquisition page in response to the video shooting event on which the chat message displayed (Seo et al.: Figs 27 and 29, par 0339-0345, par 0347-0351, “When a touch input is applied to the generated synthesis button 2740, a preview image 2720 may be captured, and a thumbnail image of the preview image 2720 or an emoticon 2750 corresponding thereto may be displayed near the synthesis button 2740” …change from chat screen to preview screen to display captured image); 
displaying, on the video acquisition page, an image acquired in real time (Seo et al.: Figs 27 and 29, par 0339-0345, par 0347-0351, “When a touch input is applied to the generated synthesis button 2740, a preview image 2720 may be captured, and a thumbnail image of the preview image 2720 or an emoticon 2750 corresponding thereto may be displayed near the synthesis button 2740” …display captured image; Pathy et al.: Figs 9-10, par 0054, par 0060-0063, par 0065-0069, “The Umoticon (12) is created by using the picture of the users' self-image (10). This picture can be taken using an imaging device (14) as shown in FIG. 2 or an existing image can be used. It is important that the picture has the information of the entire image (10) as depicted by the image view (16) in FIG. 2.)”);
recording the video data based on detecting a recording start event on the video acquisition page; and obtaining the video data until detecting a recording end event on the video acquisition page (Pathy et al.: Figs 9-10, par 0053-0055, par 0067-0068, “Video umoticon is a short video clip of the user that is cropped using a desired umoticon outline and replayed continuously when used. The capture of a video umoticon is illustrated in FIG. 9 where the user uses the record button (40) to capture a short self-video. The remaining time of the video is shown by video recording timeline (42) on the preview screen (30).”).

    PNG
    media_image3.png
    325
    474
    media_image3.png
    Greyscale

Regarding claim 5, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, and Pathy et al. further teach wherein the edit operation comprises an emoticon addition operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: obtaining an additional emoticon corresponding to an additional emoticon thumbnail selected from the emoticon input panel; adding an emoticon image of the additional emoticon to the video frames in the video data; and synthesizing the video frames to which the emoticon image is added to obtain the animated emoticon (par 0069, “While editing the umoticon the user can add visual (48) and Audible (52) artifacts as shown in FIG. 11 and FIG. 12 respectively. The user is provided options on the viewing device (18) to add these visual (48) and audible (52) artifacts. When choosing to add a visual artifact (48) the user is provided with a set of pre-defined artifacts (50) from which the user can use one or more and place them on the umoticon as per the example (48) depicted in FIG. 11. When choosing to add an audible artifact the user is provided with an audio recording option (52) and the user (58) can record a short audio via an audio collection device (56), the length of which is determined by the audio timeline (54) as in FIG. 12”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 6, Seo et al. as modified by Pathy et al. teach all the limitation of claim 5, and Pathy et al. further teach wherein the adding the emoticon image of the additional emoticon to the video frames in the video data further comprises: generating a plurality of different emoticon images of the additional emoticon; mapping the plurality of different emoticon images to the respective video frames in the video data; and adding the corresponding plurality of emoticon images of the additional emoticon to the respective video frames in the video data (par 0069, “While editing the umoticon the user can add visual (48) and Audible (52) artifacts as shown in FIG. 11 and FIG. 12 respectively. The user is provided options on the viewing device (18) to add these visual (48) and audible (52) artifacts. When choosing to add a visual artifact (48) the user is provided with a set of pre-defined artifacts (50) from which the user can use one or more and place them on the umoticon as per the example (48) depicted in FIG. 11. When choosing to add an audible artifact the user is provided with an audio recording option (52) and the user (58) can record a short audio via an audio collection device (56), the length of which is determined by the audio timeline (54) as in FIG. 12” … provide a list of visual artifacts to user to add to the captured images). This would be obvious for the same reason given in the rejection for claim 1

Regarding claim 12, Seo et al. teach a computer device for generating an animated emoticon, comprising: at least one memory configured to store computer program code; at least one processor configured to access the at least one memory and operate as instructed by the computer program code (par 0072-0073, par 0115, par 0381). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 13 and 16, Seo et al. as modified by Pathy et al. teach all the limitation of claim 12, the claims 13 and 16 are similar in scope to claims 2 and 5 and are rejected under the same rational.

Regarding claim 20, Seo et al. teach a non-transitory computer-readable storage medium storing computer program code to cause at least one processor to (Fig 1, par 0065, par 0072-0073). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claims 3, 9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. Patent 6,232,965 to Scott et al..

Regarding claim 3, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, and Pathy et al. further teach wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: synthesizing the adjusted video frames to obtain the animated emoticon (par 0054, par 0060-0063, par 0065-0069, obtain video of person self and synthesize the animated emoticon), but do not explicitly teach wherein the edit operation comprises a background removal operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: extracting facial features for each video frame according to an image attribute of the each video frame; obtaining contour information of a human figure in the video frames according to the facial features; obtaining background regions of the video frames according to the contour information; adjusting transparency of each pixel in the background region according to a transparency value; and synthesizing the adjusted video frames to obtain the animated emoticon.
In related endeavor, Scott et al. teach wherein the edit operation comprises a background removal operation (col 18:26-47, remove the existing background, and substitute a new background through alpha channel), and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: extracting facial features for each video frame according to an image attribute of the each video frame (col 5:62-67 and col 6:1-6, col 6:19-26, col 4:31-41, identify of facial feature from captured images); obtaining contour information of a human figure in the video frames according to the facial features (col 4:1-9, identify the face shape, mouth shape, head shape, col 12, 31-46, identify boundary area about face); obtaining background regions of the video frames according to the contour information (col 12, 31-46, identify boundary area about face, col 18:26-47, remove the existing background, and substitute a new background, so inherence that the facial area as foreground is identify from background therefore to remove the existing background); adjusting transparency of each pixel in the background region according to a transparency value (col 18:26-47, remove the existing background, and substitute a new background through alpha channel); and synthesizing the adjusted video frames to obtain the animated emoticon (col 2:45-52, col 3:22-34, generate an animation sequence about user’s face).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include wherein the edit operation comprises a background removal operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: extracting facial features for each video frame according to an image attribute of the each video frame; obtaining contour information of a human figure in the video frames according to the facial features; obtaining background regions of the video frames according to the contour information; adjusting transparency of each pixel in the background region according to a transparency value; and synthesizing the adjusted video frames to obtain the animated emoticon as taught by Scott et al. to process computer-generated pictures associated with various characteristics to simulate human facial expressions to make the final product more realistic by ensuring that the features change in a relatively smooth and localized manner.

Regarding claim 9, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, but do not explicitly teach further comprising: detecting a transparency of a pixel in each of the video frames; adjusting the transparency of the pixel according to a transparency value; and synthesizing the animated emoticon based on the adjusted transparency of the pixels in the video frames.
In related endeavor, Scott et al. teach further comprising: detecting a transparency of a pixel in each of the video frames; adjusting the transparency of the pixel according to a transparency value; and synthesizing the animated emoticon based on the adjusted transparency of the pixels in the video frames (col 18:26-47, “The composite function assigns alpha (.alpha.) values to more than one image. The alpha channel defines the amount of transparency of an image. An alpha image with a value of 0 is not transparent. Therefore, by setting the head and shoulders to an alpha value of 0, the head and shoulders will always show over a background image. The background itself is set to an alpha value of maximum here, 2.sup.8 =255. This alpha value renders the background completely transparent. Therefore, everything behind this image can be seen through the transparent image. The composite function then carries out a linear addition of pixels. A non-transparent pixel always shows through a transparent pixel. This allows the background image to be added outside the set boundaries”)
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include further comprising: detecting a transparency of a pixel in each of the video frames; adjusting the transparency of the pixel according to a transparency value; and synthesizing the animated emoticon based on the adjusted transparency of the pixels in the video frames as taught by Scott et al. to process computer-generated pictures associated with various characteristics to simulate human facial expressions to make the final product more realistic by ensuring that the features change in a relatively smooth and localized manner.

Regarding claims 14 and 18, Seo et al. as modified by Pathy et al. teach all the limitation of claim 12, the claims 14 and 19 are similar in scope to claims 3 and 9 and are rejected under the same rational.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. PGPubs 2016/0358366 to Wang et al.

Regarding claim 4, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, but do not explicitly teach wherein the edit operation comprises an acceleration operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: calculating a timestamp array corresponding to the video data based on an acceleration rate; extracting, from the video data, video frames that correspond to the timestamp array; and synthesizing the extracted video frames to obtain the animated emoticon.

    PNG
    media_image4.png
    217
    387
    media_image4.png
    Greyscale

In related endeavor, Wang et al. teach wherein the edit operation comprises an acceleration operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: calculating a timestamp array corresponding to the video data based on an acceleration rate;  extracting, from the video data, video frames that correspond to the timestamp array; and synthesizing the extracted video frames to obtain the animated emoticon (Figs 1A-1B, par 0028-0032, par 0037, edit media frames at different time rate from setting (time factor) to generate animation sequence).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include wherein the edit operation comprises an acceleration operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: calculating a timestamp array corresponding to the video data based on an acceleration rate;  extracting, from the video data, video frames that correspond to the timestamp array; and synthesizing the extracted video frames to obtain the animated emoticon as taught by Wang et al. to visualize, create, and manipulate asynchronous (and/or synchronous) animation actions on any number of graphical entities within a 2D, 3D, or “mixed” scene environment that is: dynamic, visual, entity-agnostic, and easy to modify, save, and share with other programmers.

Regarding claim 15, Seo et al. as modified by Pathy et al. teach all the limitation of claim 12, the claim 15 is similar in scope to claim 4 and is rejected under the same rational.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. PGPubs 2014/0092101 to Lee et al.

Regarding claim 7, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, but do not explicitly teach wherein the edit operation comprises a text addition operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: obtaining an additional text in response to the text addition operation; 39adding the 
additional text to the video frames in the video data; and synthesizing the video frames to which the additional text is added to obtain the animated emoticon.

    PNG
    media_image5.png
    461
    295
    media_image5.png
    Greyscale

In related endeavor, Lee et al. teach wherein the edit operation comprises a text addition operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: obtaining an additional text in response to the text addition operation; 39adding the additional text to the video frames in the video data; and synthesizing the video frames to which the additional text is added to obtain the animated emoticon (Figs 4A-4B, par 0039-0051, “the editing screen 510 displays various objects of editing frames. The user may designate a desired portion of the editing screen 510 and operates various function keys as described above to insert or produce various objects at the desired portion on the editing screen 510. In the embodiment of FIG. 4B, a FIG. 511 in a dancing human shape is disposed at the central portion of the editing screen 510 and a line 512 expressed as "Yeah" is disposed at the right upper end portion of the editing screen 510” ..add text message to edit the editing frame to generate animated emoticon).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include wherein the edit operation comprises a text addition operation, and wherein the processing the video frames in the video data according to the edit operation to synthesize the animated emoticon comprises: obtaining an additional text in response to the text addition operation; 39adding the additional text to the video frames in the video data; and synthesizing the video frames to which the additional text is added to obtain the animated emoticon as taught by Lee et al. to provide a user interface to easily create a desired animated emoticon or to easily modify an animated emoticon as desired which has not been available to the public.

Regarding claim 17, Seo et al. as modified by Pathy et al. teach all the limitation of claim 12, the claim 17 is similar in scope to claim 7 and is rejected under the same rational.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. PGPubs 2014/0092101 to Lee et al., further in view of U.S. PGPubs 2018/0143761 to Choi et al.

    PNG
    media_image6.png
    349
    249
    media_image6.png
    Greyscale

Regarding claim 8, Seo et al. as modified by Pathy et al. and Lee et al. teach all the limitation of claim 7, but do not explicitly teach wherein the obtaining the additional text comprises: displaying a text input box and obtaining the additional text input in the text input box by the user; or obtaining speech data recorded during the acquisition of the video data, and performing speech recognition on the speech data to obtain the additional text. 
In related endeavor, Choi et al. teach wherein the obtaining the additional text comprises: displaying a text input box and obtaining the additional text input in the text input box by the user; or obtaining speech data recorded during the acquisition of the video data, and performing speech recognition on the speech data to obtain the additional text (Fig 8, par 0180-0183, “If a touch input is applied to the first function icon 812, shared picture images 821 recognized as ‘Jenny’ may be provided in an area above the message input area 811 while the display of the virtual keyboard is being maintained. In addition, the first function icon 812 may be changed to a second function icon 813 for creating a GIF image delivering an event situation (e.g., a birthday) included in the message, i.e., a congratulation message”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. and Lee et al. to include wherein the obtaining the additional text comprises: displaying a text input box and obtaining the additional text input in the text input box by the user; or obtaining speech data recorded during the acquisition of the video data, and performing speech recognition on the speech data to obtain the additional text as taught by Choi et al. to provide a input area to allow user to easily input text message without error.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. PGPubs 2017/0054663 to Geiger et al.

Regarding claim 10, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, and Seo et al. further teach further comprising: obtaining a follow shot operation for an emoticon message on the chat page on which the chat message displayed; switching from the chat page on which the chat message displayed to a video acquisition page in response to the follow shot operation, displaying an emoticon corresponding to the emoticon message on the video acquisition page (Figs 27 and 29, par 0339-0345, par 0347-0351), but do not explicitly teach displaying an emoticon corresponding to the emoticon message on the video acquisition page in a translucent manner; and 40superimposing a real-time image acquired by a camera with the emoticon of the emoticon message displayed in the translucent manner.
In related endeavor, Geiger et al. teach displaying an emoticon corresponding to the emoticon message on the video acquisition page in a translucent manner; and 40superimposing a real-time image acquired by a camera with the emoticon of the emoticon message displayed in the translucent manner (Fig 5F, par 0009, par 0052-0056, par 0090-0093, par 0099, par 0102-0103, par 0113-0115, par 0129-0132, display emoticon and text message overlay the captured image in the transparent manner).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include displaying an emoticon corresponding to the emoticon message on the video acquisition page in a translucent manner; and 40superimposing a real-time image acquired by a camera with the emoticon of the emoticon message displayed in the translucent manner as taught by Geiger et al. to display of the first image or video with the second image or video while maintaining the display of the messages and image icons to  provide faster, more convenient methods to blend videos or images with message conversations in a texting environment.

Regarding claim 19, Seo et al. as modified by Pathy et al. teach all the limitation of claim 12, the claim 19 is similar in scope to claim 10 and is rejected under the same rational.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0121065 to Seo et al. in view of U.S. PGPubs 2017/0024087 to Pathy et al., further in view of U.S. PGPubs 2015/0052462 to Kulkarni.

Regarding claim 11, Seo et al. as modified by Pathy et al. teach all the limitation of claim 1, but keep silent for teaching further comprising: based on the edit operation for the video data not being obtained and detecting a synthesis confirmation operation, directly synthesizing according to the video frames in the acquired video data to obtain the animated emoticon.
In related endeavor, Kulkarni teaches further comprising: based on the edit operation for the video data not being obtained and detecting a synthesis confirmation operation, directly synthesizing according to the video frames in the acquired video data to obtain the animated emoticon (Figs 4-5 and 6A-6B, par 0039-0044, “In the example shown in FIG. 4, the library may comprise a plurality of personalized mood icons, each of which may depict the user's face and eyes. In accordance with one or more embodiments, the user might use the library mode to view the user's existing personalized mood icons, change an existing icon, add a new icon, etc. FIG. 5 provides an example of a user interface that may be used to capture an image or video of the user that may be used in generating a personalized mood icon in accordance with one or more embodiments. User interface display 502 includes an outline 504, which is similar to the outline of icon 406 selected by the user. The outline 504 may be used as an indicator of a shape of a personalized mood icon and indicators 506 provide a guide as to the location of the user's eyes within the outline 504. As shown in the example, outline 504 may be superimposed on the image being output by device 312 and displayed in user interface 502” …generate personal mood icon based on the captured image (without editing)).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Seo et al. as modified by Pathy et al. to include further comprising: based on the edit operation for the video data not being obtained and detecting a synthesis confirmation operation, directly synthesizing according to the video frames in the acquired video data to obtain the animated emoticon as taught by Geiger et al. to provide an ability for a user to retrieve and use a personalized mood expression, e.g. include a personalized mood expression in a message, blog post, social media site post, etc..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2612